BAILES, Judge.
This is a suit to recover workmen’s compensation benefits paid by plaintiff to Joe Kinchen. This court has held in the companion case of Joe Kinchen v. Robert C. Cottle, et al., No. 6349, that the negligence of Robert C. Cottle was the sole and proximate cause of the accident and resulting damage. The sole question to be determined herein is the amount the plaintiff is entitled to recover. All the necessary facts and figures have been stipulated to between the parties. It was stipulated that plaintiff, as the workmen’s compensation insurer of Joe Kinchen’s employer, paid to him the sum of $558 in workmen’s compensation and $255 in medical payments.
Under the provisions of the Workmen’s Compensation Act of this state, plaintiff is *379entitled to have judgment in that amount against the tortfeasor, Robert C. Cottle and his insurer, Marquette Casualty Company.
It would appear that the trial court made an erroneous calculation of the amount due plaintiff herein. Plaintiffs petition alleges that it paid Joe Kinchen $636.75 in workmen’s compensation and $200 in medical expenses, but no proof was offered. The stipulation between the parties obviated proof. The stipulation was that plaintiff paid Joe Kinchen $558 in compensation payments and $255 in medical payments. See page 44 of testimony.
The judgment of the trial court is amended and judgment is rendered in favor of plaintiff and against defendants, in solido, in the sum of $813, together with legal interest thereon from date of judicial demand until paid, and all costs.
Amended, and as amended, affirmed.